DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeckler et al., US 20170312022, herein referred to as "Beeckler".
Regarding claim 1, Beeckler discloses a medical apparatus (Figure 1: apparatus 12), comprising: a probe (Figure 1 and 3: probe 20), which comprises: an insertion tube (Figure 3: tubular shaft 70) configured for insertion into a body cavity of a patient ([0012]); a balloon (Figure 3: balloon catheter 24), which is connected distally to the insertion tube (Figure 3: balloon catheter 14 is connected distally to tubular shaft 70) and is configured to be inflated within the body cavity ([0056]: “FIG. 3 is a schematic perspective view of the balloon catheter 24 in its inflated configuration, according to an embodiment of the present invention.”) with a fluid that flows into the balloon through the insertion tube ([0012] and [0057]: “The balloon 80 may be inflated and deflated by injection and expulsion of a fluid such as saline solution through the shaft 70.”); and a plurality of electrodes (Figure 3: contact electrodes 33), which are disposed at different respective locations on a surface of the balloon (Figure 3 and [0058]) and are configured to contact tissue within the body cavity ([0062]: “On its outer surface 36, the substrate 34 supports and carries the contact electrodes 33 adapted for tissue contact with the ostium.”), each electrode being divided into multiple segments (Figure 17: contact electrode 133), including at least two segments having different respective areas (Figure 17: contact electrode portions 133A and 133B and [0088]); an electrical signal generator (Figure 1: ablation module 54 and [0095]), which is configured to apply radio-frequency (RF) signals ([0095]) simultaneously in parallel to the multiple segments of each electrode ([0088] and [0095]) with an amplitude sufficient to ablate the tissue contacted by the electrode ([0022]); and sensing circuitry (Figure 3: flex circuit electrode assembly 84 and [0022]), which is configured to acquire electrophysiological signals from at least one of the multiple segments of each electrode separately and independently of the other segments of the electrode ([0022]-[0024]).
Regarding claim 7, Beeckler discloses a method for medical treatment and diagnostics (Figure 1: apparatus 12), the method comprising: providing a probe (Figure 1 and 3: probe 20) for insertion into a body cavity of patient ([0052]), wherein the probe comprises: an insertion tube (Figure 3: tubular shaft 70); a balloon (Figure 3: balloon catheter 24), which is connected distally to the insertion tube (Figure 3: balloon catheter 14 is connected distally to tubular shaft 70); and a plurality of electrodes (Figure 3: contact electrodes 33), which are disposed at different respective locations on a surface of the balloon (Figure 3 and [0058]), each electrode being divided into multiple segments (Figure 17: contact electrode 133), including at least two segments having different respective areas (Figure 17: contact electrode portions 133A and 133B and [0088]); inflating the balloon within the body cavity with a fluid that flows into the balloon through the insertion tube ([0012] and [0057]: “The balloon 80 may be inflated and deflated by injection and expulsion of a fluid such as saline solution through the shaft 70.”), so that one or more of the electrodes on the surface of the inflated balloon contact tissue within the body cavity ([0062]: “On its outer surface 36, the substrate 34 supports and carries the contact electrodes 33 adapted for tissue contact with the ostium.”); applying radio-frequency (RF) signals (Figure 1: ablation module 54 and [0095]) simultaneously in parallel to the multiple segments of the one or more of the electrodes ([0088] and [0095]) with an amplitude sufficient to ablate the tissue contacted by the electrodes ([0022]); and acquiring electrophysiological signals from at least one of the multiple segments of each of the one or more of the electrodes (Figure 3: flex circuit electrode assembly 84 and [0022]) separately and independently of the other segments of the electrodes ([0022]-[0024]).
Regarding claims 6 and 12, Beeckler discloses the apparatus and method according to claims 1 and 7, respectively, wherein each electrode (Figure 17: contact electrode 133 is split into contact electrode portions 133A and 133B) is divided into the segments by at least one latitudinal isolation line (Figure 17: there is a latitudinal isolation line between contact electrode portions 133A and 133B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler in view of Janssen et al., WO 9900060, herein referred to as "Janssen".
Regarding claims 2 and 8, Beeckler discloses the apparatus and method according to claims 1 and 7, respectively, wherein the at least two segments comprise first and second segments (Figure 17: contact electrode portions 133A and 133B) having respective first and second areas (Figure 17 and [0088]). Beeckler does not explicitly disclose an apparatus wherein the first area is at least twice the second area.
However, Janssen teaches an apparatus (Figure 7) wherein for two electrodes the first area is at least twice the second area (Figure 7: ring 83 and electrodes 14 and Page 12, lines 14-22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus and method disclosed by Beeckler so that the first area is at least twice the second area as taught by Janssen to that the different segments have different current densities which result in different effects on the tissue (Janssen Page 12, lines 14-22).
Regarding claims 3 and 9, Beeckler in view of Janssen discloses the apparatus and method according to claims 2 and 8, respectively, and Janssen further discloses an apparatus (Figure 7) wherein for two electrodes the first area is at least four times the second area (Figure 7: ring 83 and electrodes 14 and Page 12, lines 14-22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus and method disclosed by Beeckler so that the first area is at least four times the second area as taught by Janssen to that the different segments have different current densities which result in different effects on the tissue (Janssen Page 12, lines 14-22).
Regarding claims 4 and 10, Beeckler in view of Janssen discloses the apparatus and method according to claims 2 and 8, respectively, and Beeckler further discloses an apparatus (Figure 1: apparatus 12) wherein the balloon (Figure 15A: balloon member 126) comprises one or more irrigation apertures (Figure 15A: irrigation apertures 127) passing through the first segment (Figures 15A and 17: irrigation apertures are on the left side of contact electrode 133, which corresponds to contact electrode portion 133A), but not through the second segment (Figure 15A and 17: irrigation apertures are on the left side of contact electrode 133, which corresponds to contact electrode portion 133A but not contact electrode portion 133B), such that the fluid flows out of the balloon through the irrigation apertures to irrigate the tissue contacted by at least the first segment ([0057]: “The membrane 26 of the balloon 80 is formed with irrigation pores or apertures 27 (shown in FIG. 6) through which the fluid can exit from the interior of the balloon 80 to outside the balloon for cooling the tissue ablation site at the ostium.”).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler in view of Maor et al., US 20090248012, herein referred to as "Maor".
Regarding claims 5 and 11, Beeckler discloses the apparatus and method according to claims 1 and 7, respectively, but does not explicitly disclose an apparatus wherein each electrode is divided into the segments by at least one longitudinal isolation line.
However, Maor teaches an apparatus (Figure 3A and [0086]) wherein each electrode (Figure 3A: electrode 25) is divided into the segments by at least one longitudinal isolation line (Figure 3A: first and second electrode legs 42 and 44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus and method disclosed by Beeckler so that each electrode is divided into segments be at least one longitudinal isolation line as taught by Maor so that an electrical current can be created between the two segments (Maor [0093]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler in view of Wang, CN 107374725, herein referred to as "Wang".
Regarding claim 13, Beeckler discloses a medical apparatus (Figure 1: apparatus 12), comprising: a probe (Figure 1 and 3: probe 20) comprising: an insertion tube (Figure 3: tubular shaft 70) configured for insertion into a body cavity of a patient ([0012]); an expandable member (Figure 3: balloon catheter 24) having a longitudinal axis (Figure 3: longitudinal axis 78), which is connected distally to the insertion tube (Figure 3: balloon catheter 14 is connected distally to tubular shaft 70) and is configured to be expanded about the longitudinal axis inside an organ ([0056]: “FIG. 3 is a schematic perspective view of the balloon catheter 24 in its inflated configuration, according to an embodiment of the present invention.”); and a plurality of electrodes (Figure 3: contact electrodes 33) disposed radially about the longitudinal axis (Figure 3 and [0058]), each electrode of the plurality of electrodes being disposed on respective flexible circuit substrate (Figure 3: flex circuit electrode assembly 84), and each electrode is divided into multiple segments (Figure 17: contact electrode portions 133A and 133B). Bleecker does not explicitly disclose an apparatus including at least two larger electrode segments having approximately equal surface area and two smaller electrode segments in which each of the two smaller electrode segments have approximately one-fourth the surface area of each of the two larger electrode segments, and such that the larger and smaller electrode segments are insulated from each other to define separate electrodes.
However, Wang teaches an apparatus (Figure 6) including at least two larger electrode segments (Figure 6: fifth electrode 81 and sixth electrode 82) having approximately equal surface area (Figure 6: fifth electrode 81 and sixth electrode 82 have approximately equal surface area) and two smaller electrode segments (Figure 6: first electrode 71 and second electrode 72) in which each of the two smaller electrode segments have approximately one-fourth the surface area of each of the two larger electrode segments (Figure 6: first electrode 71 and second electrode 72 have approximately one-fourth the surface area of each of the two larger electrode segments; approximately is interpreted broadly), and such that the larger and smaller electrode segments are insulated from each other to define separate electrodes (Figure 1: first electrode assembly 2 and second electrode assembly 3 are insulated from each other to define separate electrodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Beeckler so that each electrode includes at least two larger electrode segments and two smaller electrode segments as taught by Wang so that the apparatus can provide multiple types of energy at once (Wang Abstract).
Regarding claim 14, Beeckler in view of Wang discloses the medical apparatus of claim 13, and Wang further discloses a medical apparatus (Figure 6) wherein the at least two larger electrode segments comprise four larger electrode segments (Figure 6: fifth electrode 81, sixth electrode 82, seventh electrode 83, and eighth electrode 84).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Beeckler so that the at least two larger electrode segments comprise four larger electrode segments as taught by Wang so that the apparatus can provide multiple types of energy at once (Wang Abstract).
Regarding claim 15, Beeckler in view of Wang discloses the medical apparatus of claim 13, and Beeckler further discloses a medical apparatus (Figure 3) wherein the electrode segments (Figure 3: contact electrodes 33) are disposed on a single flexible electrode surface (Figure 3: flex circuit electrode assembly 84). Wang further discloses a medical apparatus (Figure 6) in which there are four larger electrode segments (Figure 6: fifth electrode 81, sixth electrode 82, seventh electrode 83, and eighth electrode 84) and two smaller electrode segments (Figure 6: first electrode 71 and second electrode 72). 
It would have been obvious before e the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Beeckler so that the electrode segments include four larger electrode segments and two smaller electrode segments as taught by Wang so that the apparatus can provide multiple types of energy at once (Wang Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794